Title: [Tuesday August 6. 1776.]
From: Adams, John
To: 


      Tuesday August 6. 1776. A Letter of the 5th. from General Washington, enclosing copies of Letters between him and General Howe, respecting the Exchange of Prisoners, and sundry other Letters and Papers: Also one from Brigadier General Mercer of the 4th. were laid before Congress and read:
      Resolved that they be referred to the Board of War.
      A Committee of the whole on the Articles of Confederation, Mr. Morton in the Chair.
     